Citation Nr: 1024970	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Michele Mansmann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active service from December 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2004 rating decision in which the RO denied service 
connection for headaches and for right knee arthritis.  The 
Veteran filed a notice of disagreement (NOD) in January 2005, and 
the RO issued a statement of the case (SOC) in August 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in September 2005.

In June 2006 and May 2007, the RO continued the denial of the 
claims for service connection (as reflected in supplemental 
statements of the case (SSOCs)).

In January 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In February 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in a September 2009 
SSOC) and returned these matters to the Board for further 
appellate consideration.

The Board notes that, while the Veteran previously was 
represented by Veterans of Foreign Wars of the United States, in 
October 2009, the Veteran executed a power-of-attorney in favor 
of private attorney Michele Mansmann with regard to the claims on 
appeal.  The Veteran's current attorney has submitted written 
argument on his behalf.  The Board recognizes the change in 
representation.

In January 2010, the Board granted the Veteran's request for 
another Board hearing and, again, remanded the claims on appeal 
to the RO, via the AMC, to afford him his requested Board 
hearing.

In May 2010, the Veteran testified during a second Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  In connection with the 
hearing, the Veteran submitted additional medical evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Service records document that, in 1970, the Veteran was 
involved in an automobile accidence, with injuries to the right 
forehead and right upper thigh (then described as lacerations); 
the Veteran has credibly asserted continuing headaches and knee 
symptoms to the present.

3.  The Veteran has a current headache disorder, and competent 
medical opinion evidence on the question of whether such disorder 
is etiologically related to service is in relative equipoise.
 
4.  The Veteran currently has torn medial meniscus, right knee, 
synovitis, chondrolysis, and competent medical opinion indicates 
that the Veteran's current right knee disability is, at least, as 
likely as not related to a motor vehicle accident in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a headache disorder are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for torn medial meniscus, right 
knee, synovitis, chondrolysis, are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 14 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claims for service 
connection for headaches and torn medial meniscus, right knee, 
synovitis, chondrolysis, the Board finds that all notification 
and development actions needed to fairly adjudicate each claim 
have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing 
legal authority and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the claims for service 
connection for a headache disorder and for torn medial meniscus, 
right knee, synovitis, chondrolysis, should be granted.

The Veteran's service medical records show that, in February 
1970, he was involved in an automobile accident.  He was cut on 
the right forehead and right lower lateral thigh.  He was in a 
car that drove around a bend and hit a guard rail.  The door 
opened, and the Veteran was thrown out.  He was dazed but did not 
lose consciousness.  The Veteran then passed out in the rescue 
squad car and came to quickly.  On examination, the Veteran had 
five sutures in a three-inch laceration of the right upper 
forehead and a four-inch laceration of the right lateral lower 
thigh.  The diagnosis was laceration of the right upper forehead 
and laceration of the right lower lateral thigh, moderate.  It 
appears that the Veteran was discharged from the hospital after 
two days.  When examined for discharge in March 1972, the 
Veteran's head, neurologic system, and lower extremities were 
normal.

On an April 1972 document, the Veteran alleged injuries to his 
head and right upper leg.

The Veteran's May 1972 VA examination report indicates that he 
alleged a head injury and right upper leg injury with bad body 
bruises, which he suffered in an automobile accident in February 
1970.

A March 2003 private treatment record shows that the Veteran 
complained of right knee pain and denied a recent history of 
injury.

In his April 2004 claim, the Veteran indicated that his headaches 
had continued since the accident to the present.

A July 2005 private MRI report of the right knee shows an 
impression of medial meniscal tear with associated meniscal cyst 
and mild degenerative joint disease.

A July 2005 private treatment record shows a diagnosis of 
migraine.

During the January 2008 Board hearing, the Veteran testified that 
he had headaches began in service that increased over the years.  
He also expressed his belief that the injury to his right leg 
during the accident caused his current right knee disability.  
There was always minor pain in the right knee.  It got worse over 
time.

In May 2009, the Veteran underwent VA examination for his right 
knee.  He described his injury in service.  His history of right 
knee symptoms was noted.  Following x-rays, the diagnosis was 
right knee minimal degenerative joint disease.  The examiner 
indicated that the Veteran had a laceration injury to the right 
medial thigh area, so no true injury was documented then.  
However, the Veteran had mild degenerative joint disease of the 
right knee with a trauma history and none in the left knee.  
Therefore, the examiner guessed that it was at least as likely as 
not that the mild right knee degenerative joint disease could be 
related to the trauma during service.

In May 2009, the Veteran underwent VA examination for his 
headaches.  He described his automobile accident in service.  His 
history of treatment for migraine headaches beginning in July 
2005 was noted.  The diagnosis was migraine variate histories 
versus myofascial intermittent headaches.  The examiner indicated 
that there was no evidence to back up the contention that any 
headaches resulted from blunt trauma associated with the 
automobile accident.

In a March 2010 written statement, J.S., M.D., the Veteran's 
private physician, indicated that he initially treated the 
Veteran in August 2007 for complaints of right knee pain from a 
motor vehicle accident that occurred during service.  He was 
ejected from the vehicle.  The Veteran was treated for 
lacerations of the forehead and right lower lateral thigh.  The 
Veteran underwent right knee surgery in November 2007.  Dr. S 
expressed his belief that the Veteran's medical condition 
regarding his right knee is as likely as not directly related to 
the automobile accident that occurred in service.  Dr. S noted 
that the reason was that this was the only reported injury to the 
Veteran's right knee.

In a May 2010 written statement, N.B., M.D., the Veteran's 
private physician, indicated that he reviewed the history and 
past records regarding the Veteran.  He had diagnosed the Veteran 
with posttraumatic headache disorder.  It was more likely than 
not related to the motor vehicle accident in 1970.

During the May 2010 Board hearing, the Veteran clarified that his 
migraine headaches began within a year of his discharge in 1972.

As indicated above, service records document that, in 1970, the 
Veteran was involved in an automobile accidence, with injuries to 
the right forehead and right upper thigh (then described as 
lacerations).  The Veteran has asserted continuing heachaches and 
knee symptoms to the present.

With regard to the Veteran's right knee disability-most recently 
diagnosed as torn medial meniscus, right knee, synovitis, 
chondrolysis-the Board finds that the evidence supports the 
Veteran's claim.  There are two competent opinions of record 
regarding whether the Veteran's right knee disability is related 
to his motor vehicle accident in service.  The May 2009 VA 
examiner provided an opinion that was somewhat speculative but 
still linked the Veteran's degenerative joint disease of the 
right knee to his accident in service.  In a March 2010 written 
statement, Dr. S opined that, given the absence of a history of 
any other right knee injury, the Veteran's right knee disability 
is as likely as not related to the automobile accident in 
service.  While this is not a definitive opinion, it is 
sufficient to permit the application of the benefit-of-the-doubt 
doctrine.  The evidence of record largely supports the Veteran's 
account of his injury in service and continuity of symptoms and 
the lack of any other right knee injury.  As such, the Board 
finds that these opinions are competent, credible, and adequate.  
There is no opinion of record stating otherwise.

With regard to the Veteran's diagnosed headache disorder, there 
are two competent opinions of record.  The VA examiner indicated 
that there was an absence of medical history to show that the 
Veteran's headaches were related to service.  In the May 2010 
written statement, Dr. B indicated that the Veteran's headaches 
were more likely than not related to his service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

Here, the Board finds that these two opinions regarding the 
Veteran's headaches should be accorded relatively equal probative 
weight.  Both physicians had a reasonably accurate knowledge of 
the history of the Veteran's headaches and automobile accident.  
While both opinions were largely based, at least in part, on the 
Veteran's own reported history, that fact alone would only 
provide a basis for rejecting the opinion if the reported history 
was deemed not credible.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  As such, the Board finds that the medical 
opinion evidence on the question of whether the Veteran's current 
headache disorder is related to his service is in relative 
equipoise.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at  53-56.

Given the totality of the evidence, to include the documented 
medical opinion and other evidence and lay assertions addressed 
above, and resolving all reasonable doubt on each question of 
medical nexus in the Veteran's favor, the Board finds that the 
criteria for service connection for a headache disorder and for 
torn medial meniscus, right knee, synovitis, chondrolysis, are 
met.




ORDER

Service connection for a headache disorder is granted.

Service connection for torn medial meniscus, right knee, 
synovitis, chondrolysis, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


